Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 4 line 20 of the specification states “free input wires and free output wires”. It is not clear what is meant by “free” here. For the purpose of examination “free” is being interpreted as “three”.
Page 9 line 10, states “The specification of the or each elliptic curve”. For the purpose of examination this is being interpreted as “The specification of the elliptic curve”
Page 29 line 9, states “and a the elliptic curve”. For the purpose of examination this is being interpreted as “and an elliptic curve”.
The specification mentions reference [BOOTLE 2015], however, in the IDS BOOTLE is a reference from 2016. For the purpose of examination [BOOTLE 2015] is being referred to as BOOTLE “Efficient Zero-Knowledge Proof Systems”, 2016.
Appropriate correction is required.

The abstract of the disclosure is objected to because in place of an abstract the first page , a new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards Signal per se. Furthermore, there is no mention of "non-transitory" in the specification. 
Claims 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards Software per se. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 21 and 23-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/040,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1-17, 21 and 23-25 of the present application are anticipated by the claim limitations of claims 1-23 of copending Application No. 17/040,484.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11-12, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 18 recites the limitation "the function circuit input".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this is being interpreted as “a function circuit input”.
Claim 1, 8, and 12 recite the limitation “input(s) to a wire” and “input for the wire”. It is not clear if the input is to a wire or the wire itself is the input. For the purpose of examination this is being interpreted as a wire input to a circuit. 
Claim 1 recites the limitation “which enables the verifier to determine”. However, it is not clear how the information sent by the prover enables the verifier to determine the circuit is satisfied or how the statement is validated. For the purpose of examination this is being interpreted as the verifier being able to determine the prover holds the witness based on the definition of ∑-protocol as seen in the specification page 3 lines 10-15.
Claim 11 recites                     
                        "
                        W
                        n
                        *
                        G
                        "
                    
                .  However, there is no prior mention of “G” in the parent claims. For the purpose of examination, the definition of “F” is being interpreted as “F and G are elliptic curve points”, similar to claim 7.
Claim 11 recites “                    
                        W
                        n
                         
                    
                is to be key-opened” and “the be key opened”. It is not clear what is meant by “to be key-opened”, for the purpose of examination this is being interpreted as “                    
                        W
                        n
                    
                 is the nth wire value”
Claim 13 recites the limitation "the public key".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this is being interpreted as “a public key”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 10-12, 14-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over BOOTLE ("Efficient zero-knowledge proof systems") in view of MOHASSEL (US-20200219099-A1), as evidenced by applicant’s admitted prior art (AAPA), hereinafter BOOTLE-MOHASSEL-AAPA.
Regarding claim 1, BOOTLE teaches “A computer-implemented method for enabling zero-knowledge proof or verification of a statement (S) in which a prover proves to a verifier that a statement is true while keeping a witness (w) to the statement a secret, ([BOOTLE, abstract] “A proof system can be used by a prover to demonstrate to one or more verifiers that a statement is true. Proof systems can be interactive where the prover and verifier exchange many messages, or non-interactive where the prover sends a single convincing proof to the verifier. Proof systems are widely used in cryptographic protocols to verify that a party is following a protocol correctly and is not cheating. A particular type of proof systems are zero-knowledge proof systems, where the prover convinces the verifier that the statement is true but does not leak any other information. Zero knowledge proofs are useful when the prover has private data that should not be leaked but needs to demonstrate a certain fact about this data. The prover may for instance want to show it is following a protocol correctly but not want to reveal its own input.”) ([BOOTLE, Page 9] “The definition of zero-knowledge follows the simulation paradigm, which says that if it is possible to simulate an accepting transcript without knowing a witness, then the protocol is not leaking information about the witness.”) ([BOOTLE, Page 2] “The prover knows the witness w, and wants to convince the verifier that u ∈ LR without revealing anything else. In particular, the prover does not want to reveal the witness w.”) the method including: the prover sending to the verifier: a statement (S) represented by an arithmetic circuit with m gates and n wires configured to implement a function circuit and determine whether for a given function circuit output (h) …. ([BOOTLE, Section 2.6, Fig. 7] “To illustrate the capabilities of Σ-protocols, we show how to build a protocol for a more general relation combining several simpler protocols. For example, using many parallel executions of the zero and product Σ-protocols in Section 2.4 we can provide Σ-protocols for the satisfiability of arithmetic circuits. To prove satisfiability of an arithmetic circuit the prover has to commit to all the Wi corresponding to wire assignments and then prove consistency of inputs and outputs of addition gates using Σzero and multiplication gates using Σprod. Consider for instance a very simple arithmetic circuit over Zp consisting of fan-in-2 addition and multiplication gates, as the one pictured in Fig. 7. The prover computes commitments Wi = COMck(wi, ri) for random ri and then shows that both commitments W1 · W2 ·                                 
                                    
                                        
                                            W
                                            3
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                             and W4 · W5 ·                                 
                                    
                                        
                                            W
                                            7
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                             open to 0 and that W3 and W8 open to w1 · w2 and w6 · w7, respectively  ……. For an arithmetic circuits with N addition and multiplication gates we need to combine N parallel executions of Σzero and Σprod. The resulting communication amounts to O(N) commitments and field elements.”) ([BOOTLE, Section 2.2] “Consider two group elements s, t ∈ G, such that they share the same discrete logarithm with respect to two different generators g, h ∈ G …. The prover starts by picking a random field element r from Zp and then computes two blinding elements a = g^r, b = h^r and sends them to the verifier. The verifier picks a uniformly random challenge x ← Zp and sends it back to the prover. The prover computes the field element z = wx + r and sends it to the verifier. The verifier checks if both of the following verification equations hold g^z = s^x * a, h^z = t^x * b, in which case accept the proof and otherwise rejects it. The argument is summarized in Fig. 2.”)  individual wire commitments and/or a batched commitment for wires of the circuit; ([BOOTLE, Section 2.7] “Another way to batch arguments together is to commit to many values at once. We can build commitments to vectors rather than single elements and extend the previous techniques to vector commitments. We can for instance extend Pedersen commitments to allow openings in Znp, as described in Fig. 9. This extension preserves the same properties of the standard Pedersen commitment scheme but committing to n elements only requires sending a single group element.”) a function circuit output (h); ([BOOTLE, Section 2.6] “To prove satisfiability of an arithmetic circuit the prover has to commit to all the wi corresponding to wire assignments and then prove consistency of inputs and outputs of addition gates using Σzero and multiplication gates using Σprod.”) ([BOOTLE, Fig. 7] “w8”) and a proving key (PrK) ([BOOTLE, Section 2.4] “Σprod. For this protocol we focus on the case of Pedersen commitments and refer to [CD98] for the more general case. Let A, B, C be commitments opening to a, b and ab, respectively. Consider a commitment key ck = (G, p, g, h). The main idea is for the prover to prove knowledge of opening of A and B and showing that C opens to the same value of A when replacing g with B in the commitment key. Let ck0 = (G, p, B, h) be the modified key, thus …. The full description of the protocol is in Fig. 6. The protocol, Σprod achieves perfect completeness, perfect SHVZK and computational special soundness. ”) which enables the verifier to determine that the circuit is satisfied and calculate … and validate the statement, thus determining that the prover holds the witness (w) to the statement. ([BOOTLE, Section 2.2] “Consider two group elements s, t ∈ G, such that they share the same discrete logarithm with respect to two different generators g, h ∈ G. We now give a simple Σ-protocol for the equality of discrete logarithms of s and t. More precisely we describe a Σ-protocol for the following relation where G is a group of prime order p with |p| = λ. The prover starts by picking a random field element r from Zp and then computes two blinding elements a = g^r, b = h^r and sends them to the verifier. The verifier picks a uniformly random challenge x ← Zp and sends it back to the prover. The prover computes the field element z = wx + r and sends it to the verifier. The verifier checks if both of the following verification equations hold g^z = s^x * a, h^z = t^x * b, in which case accept the proof and otherwise rejects it. The argument is summarized in Fig. 2.”) ([BOOTLE, Section 2.1] “A Σ-protocol is zero-knowledge if it does not leak information about the witness beyond the membership of u in the language LR. The definition of zero knowledge follows the simulation paradigm, which says that if it is possible to simulate an accepting transcript without knowing a witness, then the protocol is not leaking information about the witness.”)
However, BOOTLE does not teach “an elliptic curve point (P) … calculate the elliptic curve point (P)”.
In analogous teaching, MOHASSEL teaches of “an elliptic curve point (P) …. elliptic curve point multiplier … calculate the elliptic curve point (P)” ([MOHASSEL, para. 0021], “the commitment to the message comprises a point along an elliptic curve. In non-limiting embodiments, the method includes verifying, by at least one processor of the verifying system, the digital signature based on the commitment and the zero-knowledge algorithm.”) ([MOHASSEL, para. 0090] “Non-limiting embodiments provide for the proving system to establish that the input/output used in a Sigma protocol for an algebraic statement is the same as input/output committed to by an algebraic commitment scheme, such as “Com.” This enables using the output of an algebraic statement as an intermediate output in a composite statement. For instance, the proving system can show that it has access to h, x1, x2 such that h=g1 x 1 g2 x2 2 given g1, g2, Com(h), Com(x1), Com (x2). To do so, the proving system generates a commitment to a point P on an elliptic curve E(Ft) by committing to its coordinates, i.e. Com(P)=(Comq(Px), Comq(Py)) where P=(Px, Py) and q>t.”) ([MOHASSEL, para. 0091] “For example, the proving system generates a commitment to a group element gx where g is a generator for an elliptic curve group and proves access to x such that Com(gx)=y given a public y. Such methods are not limited to RSA groups, which would not apply to Bitcoin because the Bitcoin protocol utilizes elliptic curve groups. Non-limiting embodiments of the proving system prove equality of committed values over different elliptic curve groups such that the system can prove access to x such that Comp(x)=y and Comq(x)=z for public values y, z where Comp denotes an algebraic commitment over an elliptic curve group of size p (similarly, Comq). This method enables the proving system efficiently shift from proof systems in one group to another group by committing to the shared values in both groups and invoking a proof, thereby avoiding processing-intensive exponentiation operations.”).
Thus, given the teaching of MOHASSEL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of elliptic curve point by MOHASSEL into the teaching of a method for enabling zero-knowledge proof by BOOTLE. One of ordinary skill in the art would have been motivated to do so because MOHASSEL recognizes the need for zero-knowledge proofs ([MOHASSEL, para. 0006] “A ZKP of solvency would allow a cryptocurrency exchange to verify to its users that it controls sufficient funds without revealing the amount or distribution of said funds and liabilities. Without cryptographic proofs of solvency, exchanges may be relegated to soliciting third-party auditors to verify funds, which requires users to trust the third-party auditor, and the auditor to maintain the privacy of the data. Therefore, there is a need in the art for efficient ZKPs of statements of solvency.”).
However, BOOTLE-MOHASSEL does not explicitly teach “the function circuit input (s) to a wire of the function circuit is equal to a corresponding elliptic curve multiplier (s);”.
However, as presented above, BOOTLE Section 2.7 teaches Pedersen commitments and as evidenced by Applicant’s admitted prior art the Pedersen commitment scheme teaches of “the function circuit input (s) to a wire of the function circuit is equal to a corresponding elliptic curve multiplier (s);”. ([AAPA, page 3 lines 25-31] “A Pedersen commitment scheme involves two elliptic curve generator points: G and F in the group G of prime order p, known to all parties. The committer generates a secure random number r in the field of prime integers  Zp, and then computes the commitment (via elliptic curve addition/multiplication) to the secret value s: Com(s, r) = s X G + r X F, wherein X denotes elliptic curve point multiplication”). 
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 2, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE further teaches “wherein the prover sends an individual wire commitment and communicated with the verifier using ∑ protocols to prove knowledge of the witness (w)” ([BOOTLE, section 2.4] “Commitment schemes and Σ-protocols are closely related. It is possible in fact to construct commitment schemes out of Σ-protocols for hard relations as described in [Dam90]. It is also convenient to rethink the interaction of Σ-protocols in terms of committing and opening. A general way to build Σ-protocols is to let the prover commit to some values in the first move, and to open some commitments depending on the challenge in the last move. We try to illustrate this general approach by showing two examples of Σ-protocols. The first one is a protocol for showing that a commitment opens to 0. The second protocol is for proving that a commitment opens to the product of the openings of two other commitments”) ([BOOTLE, section 2.6] “To prove satisfiability of an arithmetic circuit the prover has to commit to all the wi corresponding to wire assignments and then prove consistency”) ([BOOTLE, section 1] “The prover knows the witness w, and wants to convince the verifier that u ∈ LR without revealing anything else. In particular, the prover does not want to reveal the witness w.”) ([BOOTLE, section 2.1] “A Σ-protocol is a form of proof of knowledge, in the sense that a prover should be able to answer random challenges only if she knows a witness for a statement u. This is formalized via special soundness which says that given two accepting transcripts corresponding to two distinct challenges and the same initial message it is possible to extract a witness for the statement.”)

Regarding claim 3, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE further teaches “wherein the prover receives from the verifier a challenge value (x) and responds with an opening.” ([BOOTLE, section 2] “In the example the verifier picks a random challenge in {0, 1} and the prover has probability ½ of convincing the verifier of a false statement. The protocol needs to be iterated many times in order to reduce this probability and achieve good soundness. In this section we describe 3-move interactive proof systems in which the verifier picks a uniformly random challenge from a much larger space. This means a cheating prover has small probability of guessing the verifier’s challenge in advance. The size of the challenge space is made big enough so that a single execution of the protocol suffices to convince the verifier. This kind of interactive proof systems often goes under the name of Σ-protocols.”) ([BOOTLE, section 2.1] “The prover sends an initial message a to the verifier, the verifier replies with a random challenge x, and the prover answers with a final response z. The verifier finally checks the transcript (a, x, z) and decides whether to accept or reject the statement.”)

Regarding claim 4, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE further teaches “wherein the prover sends to the verifier a random value(x) for enabling the verifier to determine that the statement is true” ([BOOTLE, section 2.4] “Σzero. Consider a commitment A opening to 0 to be part of the statement. The prover computes a random commitment B = COMck(0; s) and sends it to the verifier, which answer with a random challenge x. The prover then sends opening information z to the verifier, which checks the commitment AxB opens to 0 using randomness z. The full description of the protocol is in Fig. 5 …… This protocol could be used also to prove equality of openings of commitments. Given two commitments A1 and A2 it suffices to use Σzero to show that A1 * A2^-1 opens to zero. In the protocol we only require the commitment scheme to be homomorphic, therefore it can be instantiated with both Pedersen and ElGamal commitments. In both cases we get perfect completeness, perfect soundness and perfect special honest verifier zero-knowledge.”).
However, BOOTLE does not teach “and calculate the elliptic curve point (P)”. 
In analogous teaching MOHASSEL teaches “and calculate the elliptic curve point (P)”. ([MOHASSEL, para. 0090] “Non-limiting embodiments provide for the proving system to establish that the input/output used in a Sigma protocol for an algebraic statement is the same as input/output committed to by an algebraic commitment scheme, such as “Com.” This enables using the output of an algebraic statement as an intermediate output in a composite statement. For instance, the proving system can show that it has access to h, x1, x2 such that h=g1 x 1 g2 x2 2 given g1, g2, Com(h), Com(x1), Com (x2). To do so, the proving system generates a commitment to a point P on an elliptic curve E(Ft) by committing to its coordinates, i.e. COM(P)=(COMq(Px), COMq(Py)) where P=(Px, Py) and q>t.”).
The same motivation to modify MOHASSEL with BOOTLE as in the rejection of claim 1, applies.

Regarding claim 5, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 4. BOOTLE further teaches “wherein the random value (x) is a function of at least one commitment.” ([BOOTLE, section 2.3] “The commitment key specifies a message space Mck, a randomness space Rck and a commitment space Cck. The commitment algorithm combined with the commitment key specifies a function Comck : Mck × Rck → Cck. Given a message m ∈ Mck the sender picks uniformly at random r ← Rck and computes the commitment c = Comck(m; r).”) ([BOOTLE, section 2.4] “Σzero. Consider a commitment A opening to 0 to be part of the statement. The prover computes a random commitment B = COMck(0; s) and sends it to the verifier, which answer with a random challenge x. The prover then sends opening information z to the verifier, which checks the commitment AxB opens to 0 using randomness z.”)


Regarding claim 7, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE further teaches “A computer-implemented method according to claim 1, wherein the commitment Wi is: Wi=COM(wi ,ri) wherein COM is the commitment to the function circuit, wi is the wire value, ri is a random number—different for each wire commitment, and i is a wire denomination”. ([BOOTLE, section 2.6] “To illustrate the capabilities of Σ-protocols, we show how to build a protocol for a more general relation combining several simpler protocols. For example using many parallel executions of the zero and product Σ-protocols in Section 2.4 we can provide Σ-protocols for the satisfiability of arithmetic circuits. To prove satisfiability of an arithmetic circuit the prover has to commit to all the wi corresponding to wire assignments and then prove consistency of inputs and outputs of addition gates using Σzero and multiplication gates using Σprod. Consider for instance a very simple arithmetic circuit over Zp consisting of fan-in-2 addition and multiplication gates, as the one pictured in Fig. 7. The prover computes commitments Wi = COMck(wi , ri) for random ri and then shows that both commitments W1 · W2 · W3^-1 and W4 · W5 · W7^-1 open to 0 and that W3 and W8 open to w1 · w2 and w6 · w7, respectively.”) ([BOOTLE, section 2.3] “Pedersen Commitments. Consider a group G of prime order p and let g, h be random generators of the group. Message and randomnesses are in Zp and the commitment space is the group G. The sender commits to an element m ∈ Zp by picking a uniformly random r from Zp and computing c = g^m * h^r. The scheme is perfectly hiding and computationally binding, assuming that the discrete logarithm assumption holds.”)
However, BOOTLE does not explicitly teach “COM(w,r)=w×G+r×F wherein F and G are elliptic curve points”.
However, as presented in claim 1, BOOTLE Section 2.7 teaches Pedersen commitments and as evidenced by Applicant’s admitted prior art the Pedersen commitment scheme teaches of “COM(w,r)=w×G+r×F wherein F and G are elliptic curve points”. ([AAPA, page 3 lines 25-31] “A Pedersen commitment scheme involves two elliptic curve generator points: G and F in the group G of prime order p, known to all parties. The committer generates a secure random number r in the field of prime integers  Zp, and then computes the commitment (via elliptic curve addition/multiplication) to the secret value s: Com(s, r) = s X G + r X F, wherein X denotes elliptic curve point multiplication”)
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 8, BOOTLE-MOHASSEL-MA teaches all limitations of claim 7. BOOTLE also teaches of “wherein the input for a wire l in the arithmetic circuit” ([BOOTLE, section 2.6] “Σ-protocols for the satisfiability of arithmetic circuits. To prove satisfiability of an arithmetic circuit the prover has to commit to all the wi corresponding to wire assignments …… Consider for instance a very simple arithmetic circuit over Zp consisting of fan-in-2 addition and multiplication gates, as the one pictured in Fig. 7. The prover computes commitments Wi = Comck(wi, ri) for random ri and then shows that both commitments W1 · W2 · W3^-1 and W4 · W5 · W7^-1 open to 0”). ([BOOTLE, section 2.3] “Pedersen Commitments. Consider a group G of prime order p and let g, h be random generators of the group. Message and randomnesses are in Zp and the commitment space is the group G. The sender commits to an element m ∈ Zp by picking a uniformly random r from Zp and computing c = g^m * h^r. The scheme is perfectly hiding and computationally binding, assuming that the discrete logarithm assumption holds.”)
However, BOOTLE does not explicitly teach “ko=r1×F, wherein ko is a key-opening input, n is a random number, and F is a point on an elliptic curve.”.
However, as presented in claim 1, BOOTLE Section 2.7 teaches Pedersen commitments and as evidenced by Applicant’s admitted prior art the Pedersen commitment scheme teaches of  “ko=r1×F, wherein ko is a key-opening input, n is a random number, and F is a point on an elliptic curve.” ([AAPA, page 3 lines 25-31] “A Pedersen commitment scheme involves two elliptic curve generator points: G and F in the group G of prime order p, known to all parties. The committer generates a secure random number r in the field of prime integers  Zp, and then computes the commitment (via elliptic curve addition/multiplication) to the secret value s: Com(s, r) = s X G + r X F, wherein X denotes elliptic curve point multiplication”) ([AAPA, page 5 lines 5 and 11] “The prover generates a commitment to zero: B = Com(0, rb), and sends to the verifier ….. B denotes a curve point, similar to a public key; B = r * F + 0 * G”) [Examiners Note: The key-opening equation ko=r x F is part of the Pedersen commitment COM(w,r)=w×G+r×F].
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 10, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE does teach of a “wherein the prover sends a batch of wire commitments and generates random numbers” ([BOOTLE, Section 2.7, Fig. 8] “Batch Σ-protocol for opening of many commitments to 0. …. GROTH [Gro09] used batching techniques and vector commitments together to give zero-knowledge arguments for linear algebra relations over vectors. These techniques make it possible to give arguments for the satisfiability of arithmetic circuits with an overall communication of O(√N) group and field elements. So arithmetic circuit satisfiability and many other relevant relations can be proved with sublinear communication”) ([BOOTLE, section 2.6] “The prover computes commitments Wi = COMck(wi, ri) for random ri”) ([BOOTLE, section 2.3] “Message and randomnesses are in Zp and the commitment space is the group G. The sender commits to an element m ∈ Zp by picking a uniformly random r from Zp”).
However, BOOTLE-MOHASSEL does not explicitly teach “generates random numbers to compute elliptic curve points for each wire to form the proving key (PrK).”.
However, as presented in claim 1, BOOTLE Section 2.7 teaches Pedersen commitments and as evidenced by Applicant’s admitted prior art the Pedersen commitment scheme teaches of “generates random numbers to compute elliptic curve points for each wire to form the proving key (PrK).” ([AAPA, Page 3 lines 25-26] “A Pedersen commitment scheme involves two elliptic curve generator points: G and F in the group G of prime order p, known to all parties.”) ([AAPA, page 7 lines 13-15) “1. The prover and verifier agree on a group element F <- G , 2. The prover generates n random numbers x1,  … , xn <- Zp, 3. The prover computes the point Ki = xi * F (for I = 1, … , n). These values form a proving key PrK that is sent to the verifier.”)
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 11, BOOTLE-MOHASSEL-AAPA teach all limitations of claim 10. BOOTLE teaches of batched commitments ([BOOTLE section 2.7, Fig.8). However, BOOTLE-MOHASSEL does not explicitly teach “batched commitment for the witness is com(w) =                                
                                     
                                    r
                                    *
                                    F
                                    +
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        
                                            w
                                            i
                                            +
                                            K
                                            i
                                        
                                    
                                    +
                                    w
                                    n
                                    *
                                    G
                                
                             wherein r is a random number generated by the prover, the prover computes the commitment to a vector w of wire values wl (for i=1, . . . , n) where wn is to be key-opened, Ki are computed elliptic curve points, wi are wire values, where wn is the be key opened, F is a point on an elliptic curve.”
Applicant’s admitted prior art shows that BOOTLE teaches of “batched commitment for the witness is com(w) =                                
                                     
                                    r
                                    *
                                    F
                                    +
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        
                                            w
                                            i
                                            +
                                            K
                                            i
                                        
                                    
                                    +
                                    w
                                    n
                                    *
                                    G
                                
                             wherein r is a random number generated by the prover, the prover computes the commitment to a vector w of wire values wi (for i = 1, . . . , n) where wn is to be key-opened, Ki are computed elliptic curve points, wi are wire values, where wn is the be key opened, F is a point on an elliptic curve.” ([AAPA, page 7 lines 9-20] “These methods are not described in full here, except to state that the main vector batching protocol employed is described in the steps below. This follows the same properties as the standard Pedersen commitment, but committing to n elements (m = m1, ..., mn) only requires the sending of a single group element: 1. The prover and verifier agree on a group element F <- G , 2. The prover generates n random numbers x1,  … , xn <- Zp, 3. The prover computes the point Ki = xi * F (for I = 1, … , n). These values form a proving key PrK that is sent to the verifier. 4. The prover generates a random value: r <- Zp 5. The prover computes the commitment                                 
                                    C
                                    o
                                    m
                                    
                                        
                                            m
                                        
                                    
                                    =
                                    r
                                    *
                                    F
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            m
                                            i
                                            *
                                            k
                                            i
                                        
                                    
                                
                             and sends it to the verifier”) ([AAPA, Page 3 lines 25-26] “A Pedersen commitment scheme involves two elliptic curve generator points: G and F in the group G of prime order p, known to all parties.”) [Examiner’s note: The equation in claim 11 is identical to the equation shown on page 7 of the specification. The claimed equation simply has a sigma sum from 1 to n-1 and then adds the final value                                
                                     
                                    w
                                    n
                                    *
                                    G
                                
                             separately where G is a point on the elliptic curve and may be interpreted as Kn. The equation on page 7 of the specification computes the same value but the sigma sum goes from 1 to n and includes the final value into the summation.]
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 12, BOOTLE-MOHASSEL-AAPA teach all limitations of claim 11. BOOTLE teaches of an “input for the wire n in the arithmetic circuit” ([BOOTLE, section 2.6] “Σ-protocols for the satisfiability of arithmetic circuits. To prove satisfiability of an arithmetic circuit the prover has to commit to all the wi corresponding to wire assignments …… Consider for instance a very simple arithmetic circuit over Zp consisting of fan-in-2 addition and multiplication gates, as the one pictured in Fig. 7. The prover computes commitments Wi = Comck(wi, ri) for random ri and then shows that both commitments W1 · W2 · W3^-1 and W4 · W5 · W7^-1 open to 0”).
However, BOOTLE-MOHASSEL does not explicitly teach “wherein the input … is                                 
                                    k
                                    o
                                    n
                                    =
                                    r
                                    *
                                    F
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        
                                            w
                                            i
                                            *
                                            k
                                            i
                                        
                                    
                                
                             wherein kon is a key-opening input, r is a random number, and F is a point on an elliptic curve. 
Applicant’s admitted prior art shows that BOOTLE teaches of “wherein the input … is                                 
                                    k
                                    o
                                    n
                                    =
                                    r
                                    *
                                    F
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        
                                            w
                                            i
                                            *
                                            k
                                            i
                                        
                                    
                                
                             wherein kon is a key-opening input, r is a random number, and F is a point on an elliptic curve.” ([AAPA, page 7 lines 9-20] “These methods are not described in full here, except to state that the main vector batching protocol employed is described in the steps below. This follows the same properties as the standard Pedersen commitment, but committing to n elements (m = m1, ..., mn) only requires the sending of a single group element: 1. The prover and verifier agree on a group element F <- G , 2. The prover generates n random numbers x1,  … , xn <- Zp, 3. The prover computes the point Ki = xi * F (for I = 1, … , n). These values form a proving key PrK that is sent to the verifier. 4. The prover generates a random value: r <- Zp 5. The prover computes the commitment                                 
                                    C
                                    o
                                    m
                                    
                                        
                                            m
                                        
                                    
                                    =
                                    r
                                    *
                                    F
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            m
                                            i
                                            *
                                            k
                                            i
                                        
                                    
                                
                             and sends it to the verifier”) ([AAPA, Page 3 lines 25-26] “A Pedersen commitment scheme involves two elliptic curve generator points: G and F in the group G of prime order p, known to all parties.”) [Examiner’s note: The equation of claim 12 is identical to the equation of the specification with only the difference that the equation of claim 12 omits the final value which is presented in the equation of claim 11.]  
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 14, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE teaches of Pedersen commitments ([BOOTLE, section 2.3] “Pedersen Commitments. Consider a group G of prime order p and let g, h be random generators of the group. Message and randomnesses are in Zp and the commitment space is the group G. The sender commits to an element m ∈ Zp by picking a uniformly random r from Zp and computing c = g^m * h^r. The scheme is perfectly hiding and computationally binding, assuming that the discrete logarithm assumption holds.”).
However, BOOTLE-MOHASSEL does not explicitly teach “wherein the prover additionally sends a fully opened commitment to at least one wire.”.
Applicant’s admitted prior art teaches of “wherein the prover additionally sends a fully opened commitment to at least one wire.” ([AAPA, page 6 line 19-20] “If the prover wants to show that, in addition to satisfying the circuit, a particular wire has a particular value, they can fully open the commitments to the relevant wires.”).
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 15, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE further teaches “wherein the method uses Pedersen commitments.” ([BOOTLE, section 2.3] “Many examples of commitment schemes have been proposed in the literature. Two well-known examples are Pedersen [Ped91] and Elgamal [EG85] commitments, which are based on the discrete logarithm assumption. In addition to the above properties, both commitment schemes are also additively homomorphic, which means that multiplying two commitments produces a commitment to the sum of the openings …. Pedersen Commitments. Consider a group G of prime order p and let g, h be random generators of the group. Message and randomnesses are in Zp and the commitment space is the group G. The sender commits to an element m ∈ Zp by picking a uniformly random r from Zp and computing c = g^m * h^r. The scheme is perfectly hiding and computationally binding, assuming that the discrete logarithm assumption holds.”)


Regarding claim 16, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 1. BOOTLE further teaches “wherein the statement uses only one arithmetic circuit for the function circuit.” ([BOOTLE, Section 2.6, Fig. 7] “To illustrate the capabilities of Σ-protocols, we show how to build a protocol for a more general relation combining several simpler protocols. For example using many parallel executions of the zero and product Σ-protocols in Section 2.4 we can provide Σ-protocols for the satisfiability of arithmetic circuits. To prove satisfiability of an arithmetic circuit the prover has to commit to all the wi corresponding to wire assignments and then prove consistency of inputs and outputs of addition gates using Σzero and multiplication gates using Σprod. Consider for instance a very simple arithmetic circuit over Zp consisting of fan-in-2 addition and multiplication gates, as the one pictured in Fig. 7. The prover computes commitments Wi = COMck(wi, ri) for random ri”).


Regarding claim 17, BOOTLE-MOHASSEL-APPA teaches all limitations of claim 1. BOOTLE does teach of a “function circuit” ([BOOTLE, section 2.6] “Consider for instance a very simple arithmetic circuit over Zp consisting of fan-in-2 addition and multiplication gates, as the one pictured in Fig. 7.”).
However, BOOTLE-MOHASSEL does not explicitly teach “wherein the function circuit implements a hash function.”.
Applicant’s admitted prior art teaches of “wherein the function circuit implements a hash function.”. ([APPA, page 6 line 24-27] “The example in Figure lb is a trivial circuit. In practice, useful circuits consist of many more gates. Of particular interest is an arithmetic circuit for the SHA-256 hash function – this circuit enables a prover to demonstrate that they know the pre-image (input) to a SHA-256 function that hashes to a particular (output) value, without revealing the pre-image.”).
Thus, as evidenced by applicant’s admitted prior art, BOOTLE implicitly teaches this feature.

Regarding claim 23, this claim recites a computer readable storage medium comprising instructions which once executed perform the steps of claim 1. Therefore, claim 23 is rejected in a similar manner as in the rejection of claim 1. 

Regarding claim 24, this claim recites a device having a processor and memory with instruction which once executed perform the steps of claim 1. Therefore, claim 24 is rejected in a similar manner as in the rejection of claim 1. Furthermore, MOHASSEL teaches of device having processor ([MOHASSEL, para. 0086] “Non-limiting embodiments of the invention may be implemented on one or more computing devices including at least one processor, such as but not limited to one or more servers, computers, mobile devices, and/or the like. As used herein, the terms “proving system” and “proving computer” refer to one or more computing devices operated by a user or entity seeking to prove that it has access to a secret key or secret information. The terms “verifying system” and “verifying computer” refer to one or more computing devices operated by a user or entity seeking to verify that the proving system has the secret key or secret information without itself having access to it. It will be appreciated that various other implementations are possible.”).
The same motivation to modify BOOTLE with MOHASSEL as in the rejection of claim 1, applies.

Regarding claim 25, this claim teaches of a node of a blockchain network configured to perform the method of claim 1. Therefore, claim 25 is rejected in a similar manner as in the rejection of claim 1. MOHASSEL further teaches of Blockchain nodes ([MOHASSEL, para. 0093] “The system 2000 also includes a plurality of distributed nodes 214, 216 each hosting the distributed ledger 208. It will be appreciated that, in some embodiments, numerous nodes 214, 216 may host the distributed ledger 208 and that the exchange system 202 may not host the distributed ledger 208. In the example shown in FIG. 2, the exchange system 202 and nodes 214, 216 are nodes of a blockchain network. In the example of the Bitcoin blockchain or other public blockchains, there may be a vast number of nodes.”)
The same motivation to modify BOOTLE with MOHASSEL as in the rejection of claim 1, applies.

Regarding claim 26, this claim recites features similar to those of claim 25, therefore, claim 26 is rejected in a similar manner as in the rejection of claim 25.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BOOTLE-MOHASSEL- AAPA in view of MAXWELL (US-20160358165-A1).
Regarding claim 6, BOOTLE-MOHASSEL-AAPA teach all limitations of claim 4. However, BOOTLE-MOHASSEL-AAPA does not teach “wherein the random value (x) is computed by hashing a concatenation of all the commitments generated and sent to the verifier by the prover.”
In analogous teaching, MAXWELL teaches “wherein the random value (x) is computed by hashing a concatenation of all the commitments generated and sent to the verifier by the prover.” ([MAXWELL, para. 0026] “For example, in a case where a sender wishes to generate a rangeproof showing that commitment C is in the value range [0, 32]. The sender may send the recipient a collection of commitments and OR proofs for each of them. Each commitment may be associated with a digit of the input value. For example, the following commitments may be included in a rangeproof: C1is 0 or 1 C2 is 0 or 2 C3 is 0 or 4 C4 is 0 or 8 C5 is 0 or 16. If the sender selects the blinding factors for C1-5 correctly then C1+C2+C3+C4+C5==C. Effectively the input value has been built in binary, and the resulting 5-bit number can only be in the range [0,32].”) ([MAXWELL, para. 0025] “If an ECC signature is constructed so that the ‘message’ is a hash of the pubkey, the signature may prove that the signer knew the private key, which is a discrete log of the pubkey with respect to some generator (like G or H discussed above). For a ‘pubkey’ like P=xG+aH”) ([MAXWELL, para. 0021] “Given the two generators G and H, an exemplary commitment scheme to encrypt the input value may be defined as commitment=xG+aH”).
Thus, given the teaching of MAXWELL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of concatenation of commitments by MAXWELL into the teaching of a method for enabling zero-knowledge proof by BOOTLE-MOHASSEL-AAPA. One of ordinary skill in the art would have been motivated to do so because MAXWELL recognizes the need to improve privacy in crypto-systems ([MAXWELL, para. 0016] “There are existing deployed techniques that further improve privacy in Bitcoin (such as CoinJoin, which merges the transaction history of users by making joint payments), but the utility of these techniques is reduced by the fact that it's possible to track amounts. There have been proposed cryptographic techniques to improve privacy in Bitcoin-like systems, but so far all of them may result in breaking “pruning” and result in participants needing a perpetually growing database to verify new transactions”) ([MAXWELL, para. 0017] “The systems and methods described herein improve the situation by making the transaction amounts private, while preserving the ability of the public network to verify that the ledger entries still add up. This may be done without adding any new basic cryptographic assumptions to the Bitcoin system, and with a manageable level of overhead. As a side-effect of its design, the additional exchange of private “memo” data (such as invoice numbers or refund addresses) may be allowed by the described encryption methods, without any further increase in transaction size, by reclaiming most of the overhead of the cryptographic proofs used to make the transaction amounts private.”)


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BOOTLE-MOHASSEL- AAPA in view of MA (US-20200053054-A1).
Regarding claim 9, BOOTLE-MOHASSEL-AAPA teaches all limitations of claim 8. However, BOOTLE-MOHASSEL-AAPA does not teach “wherein the verifier confirms that the circuit is satisfied, and is able to calculate a public key for the wire l via elliptic curve point subtraction: PKi=Com(wi ,ri) – ko”.
  In analogous teaching, MA teaches “wherein the verifier confirms that the circuit is satisfied, and is able to calculate a public key for the wire l via elliptic curve point subtraction: PKi=Com(wi ,ri) – ko” ([MA, para. 0050] “In some embodiments, a commitment scheme (e.g., Pedersen commitment) may encrypt certain value a (e.g., transaction amount, asset value, key parameter) as follows: PC(a)=r×G+a×H”) ([MA, para. 0051] “where r is a random blinding factor (alternatively referred to as binding factor) that provides hiding, G and H are the publicly agreed generators/basepoints of the elliptic curve and may be chosen randomly, sn is the value of the commitment, C(sn) is the curve point used as commitment and given to the counterparty, and H is another curve point. That is, G and H may be known parameters to nodes. A “nothing up my sleeve” generation of H may be generated by hashing the basepoint G with a hash function mapping from a point to another with H=Hash(G). H and G are the public parameters of the given system (e.g., randomly generated points on an elliptic curve). Although the above provides an example of Pedersen commitment in elliptic curve form, various other forms of Pedersen commitment or other commitment schemes may be alternatively used.”) ([MA, para. 0055] “In one embodiment, a Pedersen commitment used to encrypt the input value may be constructed using elliptic curve points. Conventionally, an elliptic curve cryptography (ECC) pubkey is created by multiplying a generator for the group (G) with the secret key (r): Pub=rG. The result may be serialized as a 33-byte array. ECC public keys may obey the additively homomorphic property mentioned before with respect to Pedersen commitments. That is: Pub1+Pub2=(r1+r2(mod n))G.”) ([MA, para. 0051] “G and H are the publicly agreed generators/basepoints of the elliptic curve and may be chosen randomly”). [Examiner’s note: The claim describes the public key in expanded form using “elliptic curve point subtraction” however, when inputting the respective equations for Com(wi, ri) and ko the public key equation simply reduces to Pki = w * G, which is taught in MA para. 0055].
 Thus, given the teaching of MA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of public key by MA into the teaching of a method for enabling zero-knowledge proof by BOOTLE-MOHASSEL-AAPA. One of ordinary skill in the art would have been motivated to do so because MA recognizes the benefits of Pedersen commitments. ([MA, para. 0057] “The Pedersen commitments are information-theoretically private: for any commitment, there exists some blinding factor which would make any amount match the commitment. The Pedersen commitments may be computationally secure against fake commitment, in that the arbitrary mapping may not be computed.”) ([MA, para. 0053] “A Pedersen commitment is perfectly hiding and computationally binding under the discrete logarithm assumption. Further, with r, G, H, and PC(a) known, it is possible to verify PC(a) by determining if PC(a)=r×G+a×H.”).

Regarding claim 13, BOOTLE-MOHASSEL-AAPA teach all limitations of claim 12. However, BOOTLE-MOHASSEL-AAPA does not teach “wherein the verifier calculates the public key opening of a key-statement wire, via elliptic curve arithmetic: pkn=Com(w)−kon”.
In an analogous teaching MA teaches “wherein the verifier calculates the public key opening of a key-statement wire, via elliptic curve arithmetic: pkn=Com(w)−kon”. ([MA, para. 0055] “In one embodiment, a Pedersen commitment used to encrypt the input value may be constructed using elliptic curve points. Conventionally, an elliptic curve cryptography (ECC) pubkey is created by multiplying a generator for the group (G) with the secret key (r): Pub=rG. The result may be serialized as a 33-byte array. ECC public keys may obey the additively homomorphic property mentioned before with respect to Pedersen commitments. That is: Pub1+Pub2=(r1+r2(mod n))G.”) ([MA, para. 0051] “G and H are the publicly agreed generators/basepoints of the elliptic curve and may be chosen randomly”). [Examiner’s note: The claim describes the public key in expanded form using “elliptic curve arithmetic” however, when inputting the respective equations for Com(w) and ko the public key equation simply reduces to Pki = w * G, which is taught in MA para. 0055]
 The same motivation to modify BOOTLE-MOHASSEL with MA as in the rejection of claim 9, applies. 

Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also if they are rewritten to overcome the double patenting and 112(b) rejections.
Claims 19, 20, and 22 are objected to as being depended on claims 18 and 21. However, if they were not dependent on claims 18 and 21 they would be rejected over MOHASSEL [Abstract, Para. 0011, Para. 0005, 0080-0081, 0094]. 


The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Ferenczi (US-11151558-B2): This prior art teaches of a zero-knowledge proof purchase system and process using blockchain. The system may comprise a customer device, a merchant system, an issuer system, and a blockchain network having a zero-knowledge proof (ZKP) smart contract. The system may implement a zero-knowledge proof algorithm having a key generator function, a proof function, and a validate function. Each function may be configured to perform various tasks in the system to support and enable zero-knowledge proof purchases.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434